EXHIBIT 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) is entered into by and between
Genprex, Inc.  (the “Company”) and Julien L.  Pham (the “Employee”), as of the
date signed by Employee below.  This Agreement sets forth the mutual agreement
of the Company and Employee regarding Employee’s separation from employment. 

In consideration of the mutual covenants and promises below, the Company and
Employee agree as follows:

 

 

1.

Last Day of Employment.  Employee resigned his employment with the Company
effective April 27, 2020, (the “Separation Date”).  Employee has been paid all
wages or other amounts to which he is entitled through the Separation Date.  The
Separation Date will be the employment termination date for Employee for all
purposes, meaning Employee will no longer be entitled to any further
compensation, monies or other benefits from the Company, including coverage
under any benefit plans or programs sponsored by the Company, except as
expressly provided under this Agreement or as required by law.

 

 

2.

Severance Payment and Other Consideration.  In exchange for the Release in
Section 6 and the covenants contained in this Agreement and the Future
Consultation described in Section 6, the Company shall provide the following to
Employee:

 

 

a.

Severance Payment.  The Company shall pay Employee a severance payment in the
total gross amount of $156,250.00, representing five months of Employee’s base
salary, less applicable withholdings and deductions (the “Severance Payment”),
provided Employee agrees to and complies with the terms of this Agreement, and
does not revoke this Agreement within the seven (7) day revocation period
provided in Section 21.  The Severance Payment will be paid over a period of
five months, with the first payment being made on the first regularly scheduled
payday following the expiration of seven (7) days after Employee signs and
returns this Agreement, less applicable withholdings and deductions, in
accordance with the Company’s normal payroll schedule.

 

 

b.

Stock Options.  Employee has been granted the following options to purchase
shares of the Company’s common stock: (i) an option exercisable for 329,673
shares of Company common stock granted on May 23, 2018, with vesting dependent
on achievement of certain performance milestones (the “Performance Option”);
(ii) an option exercisable for 162,800 shares of Company common stock granted on
November 3, 2016, with vesting over time; (iii) an option exercisable for
329,673 shares of Company common stock granted on May 23, 2018, with vesting
over time; and (iv) an option exercisable for 432,692 shares of Company common
stock granted on January 27, 2019, with vesting over time (each of the options
described in (ii), (iii) and (iv) is referred to as a “Time-Based Option” and
collectively the options described in (ii), (iii) and (iv) are referred to as
the “Time-Based Options”).  The Parties agree that for purposes of determining
the number of shares of the Company’s common stock that Employee is entitled to
purchase from the Company pursuant to the exercise of the Time-Based Options,
Employee will be considered to have vested only up to the Separation Date.  The
Parties agree that for purposes of determining the number of shares of the
Company’s common stock that Employee is entitled to purchase from the Company
pursuant to the exercise of the Performance Options, none of the performance
milestones have been met as of the Separation Date, and that the Performance
Option, to the extent not already expired, shall expire as of the Separation
Date.  In consideration of Employee’s execution of this Agreement and Employee’s
fulfillment of all of the terms and conditions of this Agreement, upon the
expiration of eight (8) days after Employee signs and returns this Agreement,
provided Employee does not revoke this Agreement in accordance with the
provisions of Section 21, the Company shall accelerate the vesting of each of
the Time-Based Options so that each of the Time-Based Options is vested with
respect to all of the shares subject to each Time-Based Option (the “Additional
Vesting”).  Employee’s rights and obligations with respect to each of such
Time-Based Options shall continue to be governed by the terms and conditions of
the Company’s 2009 Equity Incentive Plan or the Company’s 2018 Equity Incentive
Plan, as applicable, and the respective Notice of Stock Option Grant and Stock
Option Agreement evidencing such Time-Based Option (collectively, the “Stock
Option Agreements”), except that Employee shall not in any calendar week
exercise any Time-Based Option, and the Company shall not process any such
exercise, with respect to a number of shares that, together with all other
exercises by Employee of Time-Based Options in that same calendar week, exceeds
the number that is ten percent (10%) of the average daily trading volume for the
ten trading days immediately preceding such exercise(s), of the Company’s common
stock on the Nasdaq Capital Market (or such other market on which the Company’s
common stock is then traded), as reported by Nasdaq (or such other market). 
Employee acknowledges that without this Agreement, Employee is otherwise not
entitled to the Additional Vesting consideration.

 

 

--------------------------------------------------------------------------------

 

 

 

c.

Benefits.  Employee’s health insurance benefits shall cease on April 30, 2020,
subject to Employee’s right to continue health insurance under the federal
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”).  As
consideration for and in exchange for signing this Agreement and abiding by its
terms, and to the extent provided by COBRA or, if applicable, state insurance
laws, and by the Company’s current group health insurance policies, including
health, dental, vision, and all other health benefits currently provided, the
Company will pay to Employee on or about the 15th day of each of, May, June,
July August, and September 2020, an amount equal to $887.22 (the amount of the
monthly health plan premium that the Company was paying for Employee as of the
Separation Date), in each case less applicable withholdings and deductions, such
amount representing the monthly health plan premium that the Company was paying
for Employee as of the Separation Date.  The Company’s obligation to pay such
premiums is subject to Employee’s timely election of, and eligibility for, COBRA
coverage or equivalent coverage. 

 

 

d.

Bonus.  The Company does not expect to pay its Chief Executive Officer or its
Chief Financial Officer any bonus with respect to goals achieved in the year
ended December 31, 2019.  However, in the event the Company does pay such a
bonus or any additional remuneration to its Chief Executive Officer or its Chief
Financial Officer for work performed or goals achieved in 2019, then Employee
will be entitled to be paid, at the time such bonus, if any, is actually paid to
the Chief Executive Officer or the Chief Financial Officer, a bonus of an
equivalent amount or if the amounts differ, the average of the bonuses given to
the Chief Executive Officer and the Chief Financial Officer, paid at the same
time the others are paid. 

 

 

3.

No Other Payments or Benefits.  Employee expressly acknowledges that the
payments and other consideration set forth in Section 2 are the total payments
Employee will receive from, or that will be paid on Employee’s behalf by, the
Company, except as set forth in Section 5 with respect to the Future
Consultation Services.  Employee understands that Employee is not entitled to
receive, and will not receive, any additional wages, money, severance,
compensation, bonuses, commissions, or benefits of any kind from the Company
other than as set forth in this Agreement.  Employee acknowledges and agrees
that the benefits set forth in Section 2 of this Agreement are in full
satisfaction of any amounts or benefits that may be owed to Employee.

 

 

4.

Tax Consequences.  The Company makes no representations or warranties with
respect to the tax consequences of the payments, bonus, stock options, and any
other consideration provided to Employee or made on his behalf under the terms
of this Agreement.  Employee agrees and understands that he is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon.  Employee further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Employee’s
failure to pay, or delayed payment of, federal, state or local taxes, or (b)
damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs.  Employee further agrees to indemnify and hold the
Company harmless from any claims, demands, deficiencies, assessments,
executions, judgments, or recoveries by any government agency against the
Company for any amounts claimed due in payment of local, state, and/or federal
taxes on the payments and any other consideration provided hereunder by the
Company in the event of the Company’s failure to withhold, or delayed payment
of, such federal, state or local taxes by the Company.

 

 

5.

Future Consultation.  In an effort to maintain a smooth transition of Employee’s
duties, Employee agrees to assist the Company for the five (5) months starting
from the effective date of this Agreement with consultation and information
concerning any actions related to the transition of Employee’s duties including,
but not limited to, answering questions and providing information and guidance
on potential issues or questions relating to the transition of Employee’s
duties, in a timely manner.  In the event Employee is called upon by the Company
to assist in the transition of his duties, Employee will be compensated by the
Company in the amount of $500.00 per hour for Employee’s time, and the Company
will make commercially reasonable efforts to name Employee as an insured on its
directors’ and officers’ liability insurance policy or to provide a similar
insurance policy that covers the same potential liability for such assistance
before requesting any such assistance.  Such assistance, if any, shall be
advisory in nature and is not intended to exceed two (2) hours per week.  In the
event Company is unable to provide or secure directors’ and officers’ liability
insurance or such other insurance for Employee for this future consultation,
Company agrees that Employee is relieved from all requirements to provide future
consultation.

 

 

--------------------------------------------------------------------------------

 

 

 

6.

Release by Employee.  In consideration of the payments, promises, covenants and
releases made by the Company, the adequacy and sufficiency of which are
acknowledged, Employee, on behalf of himself, his heirs, personal
representatives, successors and assigns, and any other person or entity that
could or might act on behalf of Employee, including, without limitation, his
counsel (all of whom are collectively referred to as “Employee Releasers”)
forever releases the Company, and its affiliates, parents, divisions,
subsidiaries, shareholders, investors, administrators, benefit plan
administrators, owners, officers, directors, board members, managers, trustees,
agents, attorneys, insurers, representatives, employees, predecessors,
successors, and assigns (“Releasees”) from and against any and all actions,
claims, damages, causes of action, demands, liabilities, and obligations
whatsoever, whether known or unknown, absolute or contingent, accrued or
unaccrued, that the Employee Releasers, or any person acting under any of them,
may now have, or claim at any future time to have, based in whole or in part
upon any act or omission occurring from the beginning of time through the date
Employee signs this Agreement (the “Employee Released Claims”).  The Employee
Released Claims include, without limitation:

 

 

a.

any and all claims based upon express or implied contract and claims for breach
of contract, including but not limited to any claims arising from or related to
the Amended and Restated Executive Employment Agreement dated as of May 23, 2018
(the “Employment Agreement”), by and between the Company and the Employee, the
Stock Option Agreements, and any other employment agreement, offer letter,
handbook, policy or contract;

 

 

b.

any and all claims for attorneys’ fees and costs;

 

 

c.

any and all claims for promissory estoppel; fraud; misrepresentation; wages,
commissions, bonuses, incentives, compensation, severance, separation pay, paid
or unpaid leave, or benefits owed; breach of fiduciary duty; breach of covenants
of good faith and fair dealing; claims for torts, including but not limited to
claims for defamation, intentional or negligent infliction of emotional
distress, negligent or intentional misrepresentation, libel, slander, invasion
of privacy, tortious interference with contract or with prospective business
relations, loss of consortium, assault, battery, personal injury, and
negligence; and any other wrongful conduct;

 

 

d.

any and all claims for harassment and discrimination, including but not limited
to claims based on age, sex, race, religion, national origin, marital status,
sexual orientation, gender identification, ancestry, parental status,
disability, veteran status and any other status protected by law; claims for
wages or benefits owed; claims for wrongful discharge; claims for retaliation;
claims for discharge in violation of public policy; claims under Title VII of
the Civil Rights Act of 1964 as amended, the Civil Rights Act of 1991, the Civil
Rights Act of 1871 as amended, the Civil Rights Act of 1866 as amended, sections
1981 through 1988 of Title 42 of the United States Code as amended, the Employee
Retirement Income Security Act of 1974 as amended, the Genetic Information
Nondiscrimination Act, the Family and Medical Leave Act of 1993 as amended, the
Immigration Reform and Control Act as amended, the Pregnancy Discrimination Act,
the Fair Labor Standards Act as amended, the Equal Pay Act as amended, the Age
Discrimination in Employment Act as amended (“ADEA”), the Americans with
Disabilities Act as amended, the Worker Adjustment and Retraining Notification
Act as amended, the Occupational Safety and Health Act as amended, the
Sarbanes-Oxley Act of 2002, the Stored Communications Act, the Electronic
Communications Privacy Act, the Older Worker Benefit Protection Act, the
Reconstruction Era Civil Rights Acts,  the Vietnam Era Veterans Readjustment
Assistance Act, the Rehabilitation Act, the Consolidated Omnibus Budget
Reconciliation Act of 1986, the Fair Credit Reporting Act, the National Labor
Relations Act, the Texas Commission on Human Rights Act, the Texas Payday Act,
the Texas Labor Code, the Massachusetts Wage Act, the Massachusetts Fair
Employment Practices Act, the Massachusetts Civil Rights Act, the Massachusetts
Equal Rights Act, the Massachusetts Maternity Leave Act, the Massachusetts Small
Necessities Leave Act, Earned Sick Time Law, any and all federal, Texas and
Massachusetts employment, wage and hour and other statutes and regulations
related to or governing the  employment relationship, and any similar federal,
state or local laws, executive orders, ordinances, or regulations;

 

 

--------------------------------------------------------------------------------

 

 

 

e.

any and all claims arising from or in any way connected with Employee’s
employment, association or other contacts with the Company and the termination
of Employee’s employment with the Company;

 

 

f.

any and all claims relating to, or arising from, Employee’s right to purchase,
or actual purchase of shares of stock or other securities of the Company,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law; and

 

 

g.

any and all federal, state, and local statutory claims. 

 

Employee also specifically waives and releases any and all claims Employee may
have against the Company related to Employee’s compensation or benefits from the
Company including the payment of wages, bonuses, health benefits, vacation pay,
expense reimbursements, severance pay, stock options, or other compensation, and
hereby releases the Company from any further duties or obligations under the
Employment Agreement. 

 

It is Employee’s express intent to enter into this full and final compromise of
any and all claims against the Company whatsoever up to the date Employee signs
this Agreement.  Notwithstanding the foregoing, this release is not intended to
waive or release any claims that may arise in the future under the ADEA, any
rights Employee may have to continue health insurance benefits under certain
provisions of COBRA, any claim for vested benefits under the Employee Retirement
Income Security Act, any claim for benefits for work related injury or illness
under any applicable workers’ compensation law, any claim against the Company
for breach of this Agreement, or any other claim or cause of action not legally
subject to waiver or release by private agreement under applicable state or
federal law. 

 

 

7.

Waiver of Unknown Claims.  Employee acknowledges that Employee has been advised
to consult with legal counsel and that Employee is familiar with the principle
that a general release does not extend to claims that the releaser does not know
or suspect to exist in his or her favor at the time of executing the release,
which, if known, must have materially affected his or her settlement with the
releasee.  Employee, being aware of said principle, agrees to expressly waive
any rights Employee may have to that effect, as well as under any other statute
or common law principles of similar effect.     

 

 

8.

Release by the Company.  In consideration of the representations, warranties,
promises, covenants, and releases provided by Employee, the adequacy and
sufficiency of which are acknowledged, the Company, on behalf of itself and its
successors and assigns, forever releases the Employee, and his heirs, successors
and assigns, from and against any and all claims, damages, causes of action, and
liabilities whatsoever, whether known or unknown, absolute or contingent,
accrued or unaccrued, that the Company may have or claim to have against
Employee up to the date Employee signs this Agreement.  This release includes
but is not limited to, any and all claims arising out of any federal, state or
local law, ordinance, rule or regulation; claims arising from or in any way
connected with Employee’s employment, association or other contacts with the
Company and the termination of Employee’s employment; claims based upon express
or implied contract and claims for breach of contract; claims for breach of
fiduciary duty or of any other duty under applicable corporate law, usurpation
of corporate opportunity and corporate waste; claims for promissory estoppel,
fraud, misrepresentation, or tortious interference with contract or prospective
business relations; claims for breach of any covenant of good faith and fair
dealing; claims for torts, including defamation, disparagement, misappropriation
of trade secrets, theft, conversion, gross negligence, negligence and any other
wrongful conduct; any and all claims for attorney’s fees and costs. 

 

It is the Company’s express intent to enter into this full and final compromise
of any and all claims against the Employee whatsoever up to the date Employee
signs this Agreement.  Notwithstanding the foregoing, this Release is not
intended to waive or release any claims against Employee for any representation
or warranty made by Employee in this Agreement or in the event Employee,
following the date Employee signs this Agreement, breaches this Agreement, or
the Confidential Information, Assignment of Inventions and Noncompetition
Agreement attached as Exhibit A to the Employment Agreement (the
“Confidentiality Agreement”).

 

 

--------------------------------------------------------------------------------

 

 

 

9.

Employee’s Continuing Obligations.  Employee specifically acknowledges and
agrees that he continues to be bound by and will abide by the terms of Section 7
of the Employment Agreement and the Confidentiality Agreement, all of which
provisions expressly survive the execution of this Agreement and remain in full
force and effect as to Employee.  The Company agrees that any post-employment
restrictions pursuant to those agreements begin as of the Separation Date. 

 

 

10.

[Intentionally omitted]

 

 

11.

Non-Disparagement.  Employee agrees not to make critical or disparaging oral or
written statements or about the Company or its parents, subsidiaries,
affiliates, officers, directors, board members, agents, employees,
representatives, predecessors, successors, and assigns, including but not
limited to critical or disparaging comments concerning the quality of the
Company’s financial condition, technology, facilities, products, and services or
the Company’s business, financial, or employment practices.  The Company agrees
that it will cause its directors and executive officers to not, on behalf of
themselves or the Company, make critical or disparaging oral or written
statements to any individual or entity about Employee, including disparaging
remarks concerning Employee’s employment or job performance.  Employee agrees to
direct any inquiries from potential future employers or other persons seeking a
reference to the Company’s Chief Executive Officer or Chief Financial Officer,
which in response to inquiries or requests for references, shall provide only
the inclusive dates of Employee’s employment with the Company and Employee’s job
title during such period of employment.  Employee and the Company expressly
acknowledge and understand that this Section 11 waives certain rights that they
have under the First Amendment to the United States Constitution and similar
rights under the Texas Constitution and the Massachusetts Constitution. 
Employee and the Company agree and acknowledge that their waiver of these rights
is knowing and voluntary and has not been coerced in any way.  Nothing contained
herein, however, limits or impairs Employee’s rights under Section 7 of the
National Labor Relations Act or eliminates Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or governmental agency
that is authorized to enforce or administer laws related to employment.

 

 

12.

Return of Company Property.        Employee represents and warrants that
Employee (a) has returned or shall, with respect to (b) all such items not
actually quarantined in the Company’s coworking space during the COVID-19
crisis, immediately during the 7 day revocation period and (c) all such items
actually quarantined in the Company’s coworking space during the COVID-19
crisis, within a commercially reasonable period following the end of such
quarantine, return to the Company and in each case will not retain any and all
Company-owned property, if any, in Employee’s possession, including but not
limited to keys, access cards, computers, cell phones, personal digital
assistant devices, Company credit cards, Company documents and files, all email
messages sent from or received by Employee’s Company email address, all email
messages sent from or received by any other email address of Employee relating
to the Company (collectively, “Company Emails”) (in each case whether in hard
copy or electronic format and/or all copies thereof, whether or not on
Employee’s personal devices), including but not limited to Confidential
Information (as defined in the Confidentiality Agreement), and that Employee has
returned to the Company all paper copies of, and has deleted from all of
Employee’s devices all electronic originals and copies of or removed access to,
all Company Emails.  Employee represents and warrants that he is not now in
possession, custody or control of any Confidential Information or other property
of the Company and that he did not disclose or transfer any Confidential
Information or other property of the Company to any person or entity, except as
authorized by the Company.  Employee further acknowledges that these obligations
are continuing, and Employee agrees to promptly return to the Company any
subsequently sent, received or discovered documents or materials (or copies
thereof) described in this Section and in the Confidentiality Agreement,
including in connection with performing the Future Consultation described in
Section 5.  In addition, Employee agrees that promptly following the completion
of the Future Consultation described in Section 5 he will delete all Company
Emails sent or received by Employee after the Separation Date.  The Company is
relying on Employee’s representations and warranties set forth in this Section
in entering this Agreement. 

 

 

--------------------------------------------------------------------------------

 

 

 

13.

No Claim or Charge Filed and Employee Representations.  Employee represents and
warrants that Employee has no lawsuits, claims, charges, or actions pending in
Employee’s name, or on behalf of any other person or entity, against the
Company.  Employee also represents that Employee does not intend to bring any
claims or file any lawsuit on Employee’s own behalf or on behalf of any other
person or entity against the Company.  Nothing contained herein, however, limits
or impairs Employee’s rights under Section 7 of the National Labor Relations Act
or eliminates Employee’s right to file a charge with or participate in a charge
by the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or governmental agency that is authorized to enforce
or administer laws related to employment, against the Company, except that
Employee acknowledges and agrees that such filing or participation does not give
Employee the right to recover any monetary damages against the Company, such
recovery of damages being barred by Employee’s release granted herein.  Employee
further represents and warrants that Employee has been paid and/or has received
all compensation, wages, bonuses, commissions, PTO, sick leave, vacation time,
and other benefits to which Employee may be entitled from any of the Releasees
except as provided in this Agreement.  Employee represents and warrants that
Employee has been granted all leave (paid or unpaid) to which Employee may have
been entitled under the state and/or federal Family and Medical Leave Act and
that Employee has not been discriminated or retaliated against due to Employee’s
exercise of rights, if any, under the state and/or federal Family and Medical
Leave Act.  Employee affirms that Employee has no known workplace injuries or
occupational diseases.  Employee further represents and warrants that Employee
is not aware of any act, failure to act, practice, policy, or activity of the
Company or any of the other Releasees that Employee considers to be or to have
been unlawful or potentially unlawful. 

 

 

14.

No Cooperation.  Employee agrees that he will not knowingly encourage, counsel,
or assist any attorneys or their clients in the presentation or prosecution of
any disputes, differences, grievances, claims, charges, or complaints by any
third party against any of the Releasees, unless under a subpoena or other court
order to do so or as related directly to the ADEA waiver in this Agreement. 
Employee agrees to notify the Company, within seven (7) business days of
Employee’s receipt of any such subpoena or court order, and to furnish, within
seven (7) business days of its receipt, a copy of such subpoena or other court
order.  If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.

 

 

15.

No Admission of Liability.  This Agreement does not constitute, and shall not be
construed as, an admission by the Company of any breach of contract or other
violation of any right of Employee, or any harm to Employee of any kind
whatsoever, or of any violation of any federal, state, or local statute, law, or
regulation.  To the contrary, the Company denies any wrongdoing and denies any
liability whatsoever to Employee.

 

 

16.

No Re-Employment. Employee agrees and acknowledges that Employee’s employment
with the Company is terminated and that Employee will not apply for
re-employment or any other service relationship with the Company or any of its
subsidiaries, other than as set forth in the Future Consultation provision of
Section 5 of this Agreement.  Employee agrees that the Company and its
subsidiary companies have no obligation to hire Employee in the future at any
location.  Employee agrees that if Employee does become employed with the
Company or any of its subsidiaries companies, Employee’s employment may be
terminated based upon the limitations of this Agreement. 

 

 

17.

Entire Agreement.  The undersigned affirm that the terms stated herein
constitute the only consideration for their signing this Agreement, that no
other promises or agreements of any kind have been made by any person or entity
to cause them to execute this Agreement, and that they fully understand the
meaning and intent of this Agreement, including but not limited to its final and
binding effect.  This Agreement, together with Section 7 of the Employment
Agreement, the Confidentiality Agreement, the Stock Option Agreements and the
Future Consultation provision set forth in Section 5, contains the entire
understanding between the parties hereto concerning the subject matter contained
herein and therein and supersedes any prior agreements between the parties. 

 

 

--------------------------------------------------------------------------------

 

 

 

18.

Governing Law and Venue.  This Agreement is entered into in the State of Texas
and shall in all respects be interpreted, enforced, and governed by the internal
laws of the State of Texas.  The venue for resolution of any claims or disputes
concerning this Agreement shall be solely in the state or federal courts located
in and having jurisdiction over Travis County, Texas.  The language of this
Agreement shall be construed as a whole, according to its fair meaning, and
shall not be construed strictly for or against either of the parties. 

 

 

19.

Illegal or Invalid Provisions; Waiver.  It is expressly understood and agreed
that if any term of this Agreement becomes, or is, declared illegal, invalid,
unenforceable, or void, then such provision shall be fully severable, and in
lieu of such provision, there shall be added automatically, as a part of this
Agreement, a provision as similar as may be possible to such provision and still
be legal, valid, and enforceable.  The remainder of the Agreement shall not be
impaired thereby, and the Agreement shall otherwise remain in full force and
effect.  The terms and conditions of this Agreement may be waived only by a
written instrument executed by the party waiving compliance.  The failure of any
party at any time to require performance of any provision hereof shall, in no
manner, affect the right at a later date to enforce the same.  No waiver by any
party of any condition, or breach by any party of any provision, term, covenant,
representation, or warranty contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such condition, or of the breach of any
other provision, term, covenant, representation, or warranty of this Agreement.

 

 

20.

Acknowledgement.  Employee acknowledges that Employee is fully aware of all
facts with regard to Employee’s rights, including Employee’s rights under the
Age Discrimination in Employment Act.  Employee understands and acknowledges
that Employee is waiving any and all claims Employee may have against the
Company under the Age Discrimination in Employment Act.  Employee also
understands and acknowledges that Employee is not waiving or releasing claims
under the Age Discrimination in Employment Act that may arise after the date of
the execution of this Agreement by Employee.  Employee further understands and
acknowledges that Employee was given at least twenty-one (21) days to consider
this Agreement and that Employee is only waiving rights in exchange for payments
and other consideration in addition to what Employee would otherwise be
entitled.  Employee understands and agrees that this Agreement is a binding,
legal document.  Employee does not rely upon any representation by the Company
in entering into this Agreement except those contained herein.  Employee is
advised to consult with an attorney prior to signing this Agreement.  By the
signature below Employee states that Employee has either had an opportunity to
consult with an attorney with respect to this Agreement or freely waived any
opportunity to do so. 

 

 

21.

Revocation.  Employee may revoke this Agreement at any time, and for any reason,
for a period of seven (7) days following Employee’s signing of the Agreement. 
Written notice of revocation must be provided to the Company no later than the
seventh day following Employee’s execution of this Agreement by delivery of a
notice of revocation to Rodney Varner, Chief Executive Officer at 1601 Trinity
Street, Bldg B, Suite 3.322, Austin, TX 78712.  Given the current orders
regarding shelter in place, the Company’s offices are closed and its employees
are working remotely.  As a result, any notice of revocation should also be sent
by email to rvarner@genprex.com with a copy to ozburn@slollp.com.  The Agreement
is not effective or enforceable until expiration of the seven (7) day period
without such revocation.  However, this Agreement becomes fully effective,
valid, and irrevocable if it has not been revoked within the seven-day period
immediately following Employee’s signing of the Agreement.

 

 

22.

Attorneys’ Fees.  In the event of a breach of this Agreement, the prevailing
party shall be entitled to Attorney’s fees, costs, and expenses. 

 

 

23.

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the parties, their respective heirs, successors, affiliates, corporate
parents, subsidiaries, agents, representatives, assigns, executors,
administrators, insurers, consultants, contractors, and employees.

 

 

24.

General.  Employee acknowledges that the consideration recited in this Agreement
is adequate to make it final and binding and is in addition to payments or
benefits to which Employee would otherwise be entitled.  It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties, or representations.  The Company and Employee agree that the
covenants and/or provisions of this Agreement may not be modified by any
subsequent agreement unless the modifying agreement is in writing and is signed
by both parties.  EMPLOYEE FURTHER STATES THAT EMPLOYEE HAS CAREFULLY READ THE
FOREGOING AGREEMENT, THAT EMPLOYEE KNOWS AND UNDERSTANDS THE CONTENTS THEREOF,
THAT EMPLOYEE EXECUTES THE SAME AS EMPLOYEE’S OWN FREE ACT AND DEED, AND THAT
EMPLOYEE EXECUTES THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.

 

 

--------------------------------------------------------------------------------

 

 

 

25.

Execution of Agreement.  This Agreement may be executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes.

 

DELIVERED TO EMPLOYEE ON APRIL 27, 2020.

 

EMPLOYEE HAS TWENTY-ONE (21) DAYS FROM THE DATE SET FORTH ABOVE TO CONSIDER AND
EXECUTE THIS AGREEMENT.  EMPLOYEE MAY EXECUTE THIS AGREEMENT PRIOR TO THE
EXPIRATION OF THIS TWENTY-ONE (21) DAY PERIOD.  TO THE EXTENT EMPLOYEE DOES SO,
EMPLOYEE IS ACTING OF EMPLOYEE’S OWN FREE WILL AND ACCORD AND FULLY EXECUTING
THIS AGREEMENT AT THAT TIME, SUBJECT TO THE SEVEN (7) DAY REVOCATION PERIOD
PROVIDED IN SECTION 21 ABOVE.

 

ACCEPTED AND AGREED:

 

 /s/ Julien L. Pham                                                     Date:
April 27, 2020
Julien L.  Pham

 

 

Genprex, Inc.


By:  /s/ Rodney Varner                                               Date: April
27, 2020
Name: Rodney Varner

Title: Chief Executive Officer

 

 